                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:19CR36

        vs.
                                                                        ORDER
DEVONTEZ BOBO,

                       Defendant.


       This matter is before the Court on the defendant’s request (Filing No. 46) for copies of his
docket sheet and plea agreement. The defendant requests a waiver of fees associated with the costs
of the copies.
       The defendant pleaded guilty to three counts and on December 4, 2019, the court entered
judgment sentencing the defendant to a term of 72 months’ imprisonment and three years of
supervised release. (Filing No. 43). The defendant did not timely appeal. Other than this motion
for copies, the defendant has no motions or cases pending before this court, and the defendant
makes no showing as to why he needs these documents. The defendant does not have the right to
receive copies of documents without payment, even if he has leave to proceed in forma pauperis.
See 28 U.S.C. § 1915; Lewis v. Precision Optics, Inc., 612 F.2d 1074, 1075 (8th Cir. 1980).
Therefore, the Court is not inclined to order copies of documents made at government expense
without a pending appeal or some other showing of need for the documents. The defendant may
pay the Clerk of the Court for copies at the established rate of 50¢ per page. Accordingly.


       IT IS ORDERED that the defendant’s request (Filing No. 46) for free copies is denied.


       Dated this 7th day of January, 2020.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
